Case 2:17-cv-07639-SJO-KS Document 624-8 Filed 12/23/19 Page 1 of 4 Page ID
                                #:27912




                   EXHIBIT 3
           Case 2:17-cv-07639-SJO-KS Document 624-8 Filed 12/23/19 Page 2 of 4 Page ID
                                           #:27913



From:                               Lawton, Adam <adam.lawton@mto.com>
Sent:                               Monday, December 23, 2019 2:11 PM
To:                                 Jeffries, Andrea W.; ~Kite; FishTeam-Kite/Juno@fr.com
Cc:                                 Juno Trial Full Team; #Juno/Kite [Int]
Subject:                            RE: Proposed judgment and Stipulation re post-trial motion briefing schedule



Andrea,

As contemplated in the December 17 joint status report, each side should submit its respective proposal on
December 30. If Plaintiffs plan to submit a proposed order or proposed judgment that is different in any way
from the documents you sent us last week, please let us know by this Thursday. We will do the same.

Thanks,
Adam

From: Jeffries, Andrea W. <ajeffries@jonesday.com>
Sent: Saturday, December 21, 2019 4:41 PM
To: Lawton, Adam <adam.lawton@mto.com>; ~Kite <~Kite@mto.com>; FishTeam‐Kite/Juno@fr.com
Cc: Juno Trial Full Team <Juno‐Kite_External_@jonesday.com>; #Juno/Kite [Int] <Juno‐Kite@irell.com>
Subject: RE: Proposed judgment and Stipulation re post‐trial motion briefing schedule

Adam,

We disagree with this approach, which is completely new and wholly inconsistent with the parties’ meet and confer and
agreement in Dkt. No. 595 to propose a form of judgment and a proposed briefing schedule by December 30. As we set
forth in our proposed stipulation, and consistent with our meet and confer on post‐trial briefing, we continue to believe
that the best and most efficient way to proceed is for the parties’ remaining issues to be briefed within a reasonable
amount of time from trial, while the record is still fresh in the minds of the Court and the parties. The cases you cited do
not preclude this, as they simply stand for the unremarkable proposition that there may be no final judgment for
purposes of appeal until certain of Plaintiffs’ issues are briefed and resolved; that was fully contemplated by our
proposed stipulation and proposed judgment. It is routine for parties to proceed in the manner we have proposed
following a jury verdict. E.g., Opticurrent, LLC v. Power Integrations, Inc., No. 17‐cv‐3597, 2019 WL 2389150 (N.D. Cal.
June 5, 2019); Crane Sec. Techs., Inc. v. Rolling Optics AB, 337 F. Supp. 3d 48 (D. Mass. 2018); Green Mountain Glass LLC
v. Saint‐Gobain Containers, Inc., 300 F. Supp. 3d 610 (D. Del. 2018); Bos. Sci. Corp. v. Cordis Corp., 838 F. Supp. 2d 259 (D.
Del. 2012). With respect to your proposed schedule, we do not believe there is any need for such an extended schedule
for either set of motions. The schedule we proposed gives Defendant ample time to consider the record and to prepare
its own motions since the jury rendered its verdict on December 13. We also do not perceive a need for a greater
number of pages than we have proposed.

If Kite is amenable to simultaneous briefing by each side due in January, as set forth in our proposed stipulation, please
let us know by Noon Monday, December 23. Otherwise, we will provide our proposal to the Court.

Regards,
Andrea


Andrea Weiss Jeffries (bio)
Partner
                                                              1
         Case 2:17-cv-07639-SJO-KS Document 624-8 Filed 12/23/19 Page 3 of 4 Page ID
                                         #:27914
JONES DAY® - One Firm Worldwide℠
555 S. Flower Street
Los Angeles, CA 90071
Office +1.213.243.2176
Mobile +1.213.709.3176
ajeffries@jonesday.com

***This e-mail (including any attachments) may contain information that is private, confidential, or protected by attorney-client or other
privilege. If you received this e-mail in error, please delete it from your system without copying it and notify sender by reply e-mail, so
that our records can be corrected.***



From: Lawton, Adam <adam.lawton@mto.com>
Sent: Friday, December 20, 2019 4:44 PM
To: Jeffries, Andrea W. <ajeffries@jonesday.com>; ~Kite <~Kite@mto.com>; FishTeam‐Kite/Juno@fr.com
Cc: Juno Trial Full Team <Juno‐Kite_External_@jonesday.com>; #Juno/Kite [Int] <Juno‐Kite@irell.com>
Subject: RE: Proposed judgment and Stipulation re post‐trial motion briefing schedule

Andrea,

In light of the issues that the Plaintiffs intend to raise in their motion, requesting that the Court enter judgment
at this point would be premature. Because Plaintiffs will be requesting further non-collateral monetary remedies
such as enhancement, any judgment that might be entered before that request is resolved would, under cases
such as Brigham & Women’s Hospital, Inc. v. Perrigo Co., 761 F. App’x 995 (Fed. Cir. 2019), and PODS, Inc.
v. Porta Stor, Inc., 484 F.3d 1359 (Fed. Cir. 2007), not be a final judgment. It would be unnecessary and
potentially confusing for a non-final judgment to be entered now.

Therefore, instead of the filings that you proposed, we would propose a simple stipulation to set a briefing
schedule and page limits for the Plaintiffs’ contemplated motion—and then address entry of judgment and post-
judgment briefing after the Court rules on Plaintiffs’ contemplated motion.

With respect to Plaintiffs’ motion, you had proposed that the opposition be due 14 days after the motion is filed
and the reply 7 days after the opposition, and that the page limits be 30/30/15. Assuming that you plan to file
your motion on December 30 or in January, we request a briefing schedule of 21/14 rather than 14/7. We would
suggest 21-day/14-day briefing deadlines for Kite’s post-judgment motion also, and are open to including an
agreement on those dates in the current stipulation so that that issue is squared away now. The proposed page
limits for Plaintiffs’ motion are OK with us. We expect to request higher page limits for briefing our post-
judgment motion as we currently contemplate it, but we do not need to resolve that issue now.

Thanks,
Adam

From: Jeffries, Andrea W. <ajeffries@jonesday.com>
Sent: Wednesday, December 18, 2019 1:47 PM
To: ~Kite <~Kite@mto.com>; FishTeam‐Kite/Juno@fr.com
Cc: Juno Trial Full Team <Juno‐Kite_External_@jonesday.com>; #Juno/Kite [Int] <Juno‐Kite@irell.com>
Subject: Proposed judgment and Stipulation re post‐trial motion briefing schedule

Counsel:
Attached please find: (1) a proposed judgment; and (2) a stipulation regarding the briefing schedule for post‐trial
motions. Please get us any edits or comments by Friday, December 20.

Best,
                                                                      2
         Case 2:17-cv-07639-SJO-KS Document 624-8 Filed 12/23/19 Page 4 of 4 Page ID
                                         #:27915
Andrea

Andrea Weiss Jeffries (bio)
Partner
JONES DAY® - One Firm Worldwide℠
555 S. Flower Street
Los Angeles, CA 90071
Office +1.213.243.2176
Mobile +1.213.709.3176
ajeffries@jonesday.com

***This e-mail (including any attachments) may contain information that is private, confidential, or protected by attorney-client or other
privilege. If you received this e-mail in error, please delete it from your system without copying it and notify sender by reply e-mail, so
that our records can be corrected.***



***This e-mail (including any attachments) may contain information that is private, confidential, or protected
by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
without copying it and notify sender by reply e-mail, so that our records can be corrected.***
***This e-mail (including any attachments) may contain information that is private, confidential, or protected
by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
without copying it and notify sender by reply e-mail, so that our records can be corrected.***




                                                                      3
